Title: From Thomas Jefferson to John Holmes Freeman, 5 January 1807
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Sir
                     
                            Washington Jan. 5. 07.
                        
                        Your letter of Dec. 21. came duly to hand; but so constant have been my occupations that I have not had a
                            single moment to re-examine our accounts, and make a final statement of them. I therefore, according to your request
                            inclose you one hundred dollars, and will avail myself of the first moment I can to examine this matter & settle it
                            finally. Accept my best wishes for your better health.
                        
                            Th: Jefferson
                     
                        
                    